DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed  4/12/2022. Claims 1-5,8,9,12 and 13 are pending in the application. Claims 1 and 9 were amended and new claims 12 and 13 were added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2022 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4,8 ,9 12 and 13 are  rejected under 35 USC 103 as unpatentable over Ishiyama et al. (JP 2010-068747 A), cited in an IDS, machine translation is attached. 
Regarding claims 1-4, Ishiyama discloses a jelly-like carbonated beverage composition containing  xanthan gum and carrageenan, and locust bean gum or guar gum as gelling agents.  In the method of making the beverage,  xanthan gum (first thickening agent as claimed) and carrageenan (second thickening agent as claimed) and either  locust bean gum or guar gum or both, were added to water, which is expected to produce a stock liquid as claimed.  The pH was adjusted to 3.8 using citric acid (falling within the range in claim 4), and the composition was forced to absorb carbon dioxide gas, filled into a can, heat-sterilized at 70°C for 10 minutes, (meeting the limitation of 60 deg. C or more)  and chilled to obtain a packaged carbonated jelly beverage.  The “stock liquid” includes citric acid which is considered an additive as recited in claim 3. 
Xanthan gum is soluble in water and carrageenan is soluble in water at temperatures above 60 deg. C. Therefore in the method in Ishiyama, when the xanthan gum and carrageenan are mixed with water at room temperature, xanthan gum will dissolve in water and carrageenan will be dispersed in water. The viscosity of the unheated solution is therefore attributed to xanthan gum. An exemplary 0.3% xanthan gum in water solution at room temperature is expected to have viscosity in the range of 20 to 150 mPa.s as claimed.  Prior to dissolving carbon dioxide, the stock liquid has only xanthan gum in solution, carrageenan being dispersed but not dissolved at temperature below 60 deg. C. After dissolving carbon dioxide, filling in a container, and upon heating at a temperature higher than 60 deg. C, carrageenan dissolves and adds viscosity to the carbonated stock solution. Therefore the method in Ishiyama is not different from the claimed method.
It would have been obvious to one of ordinary skill in the art to prepare a thickened carbonated beverage by using two thickening agents one being soluble in water at room temperature  and the other being dispersed in water at room temperature, but soluble in water upon heating, with a reasonable expectation of success. Ishiyama discloses that the  invention provides a packaged carbonated jelly beverage that changes in properties according to temperature, and maintains carbonated properties without spilling even at 0 deg. C or lower.
Regarding claims 8  Ishiyama discloses heating at 70 deg C for 10 min. One of ordinary skill in the art would adjust the heating temperature and time based on pH of the beverage, to achieve sterilization . 
Regarding claim 9, 12 and 13, the all liquids containing the second thickening agent are maintained at less than 60 deg. C (at room temperature or natural temperature which is normally about 25 deg. C)  prior to heating, as no heating or cooling of the stock liquid prior to the heating step is disclosed,  as claimed.
Claim 5 is  rejected under 35 USC 103 as unpatentable over Ishiyama et al. (JP 2010-068747 A), Nakata et al. (US20100310724 A1) providing evidentiary support for carbonation temperature.
Regarding claim  5, Ishiyama does not specifically disclose cooling the stock liquid to a temperature of 5 deg. C or less. However, in carbonating liquids it is a general practice in the art to cool a liquid to 5 deg. C or less before carbonation. Nakata discloses cooling to 4 deg. C prior to carbonation.
Claims 1-5,8,9, 12 and 13 are therefore prima facie obvious over Ishiyama.
Response to Arguments
	In view of amended claim 9, the rejection under 35 USC 112b is withdrawn.
Regarding Ishiyama, in the method of making the beverage,  xanthan gum (first thickening agent as claimed) and carrageenan (second thickening agent as claimed) and either  locust bean gum or guar gum or both, were added to water, which is expected to produce a stock liquid as claimed.  The pH was adjusted to 3.8 using citric acid (falling within the range in claim 4), and the composition was forced to absorb carbon dioxide gas, filled into a can, heat-sterilized at 70°C for 10 minutes, (meeting the limitation of 60 deg. C or more)  and chilled to obtain a packaged carbonated jelly beverage.  The “stock liquid” includes citric acid which is considered an additive as recited in claim 3. 
Xanthan gum is soluble in water and carrageenan is soluble in water at temperatures above 60 deg. C. Therefore in the method in Ishiyama, when the xanthan gum and carrageenan are mixed with water at room temperature, xanthan gum will dissolve in water and carrageenan will be dispersed in water. The viscosity of the unheated solution is therefore attributed to xanthan gum. An exemplary 0.03% xanthan gum in water solution at room temperature is expected to have viscosity in the range of 20 to 150 mPa.s as claimed.  Prior to dissolving carbon dioxide, the stock liquid has only xanthan gum in solution, carrageenan being dispersed but not dissolved at temperature below 60 deg. C. After dissolving carbon dioxide, filling in a container, and upon heating at a temperature higher than 60 deg. C, carrageenan dissolves and adds viscosity to the carbonated stock solution. Therefore, contrary to applicant’s argument,  the method in Ishiyama is not different from the claimed method. Ishiyama discloses that the  invention provides a packaged carbonated jelly beverage that changes in properties according to temperature, and maintains carbonated properties without spilling even at 0 deg. C or lower.
For these reasons, applicant’s arguments are not fully persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793